Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.10 par value, of Landauer, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 22, 2016 Gilead Capital LP By: Gilead Capital GP LLC General Partner By: /s/ Jeffrey A. Strong Name: Jeffrey A. Strong Title: Managing Member Gilead Capital GP LLC By: /s/ Jeffrey A. Strong Name: Jeffrey A. Strong Title: Managing Member /s/ Jeffrey A. Strong Jeffrey A. Strong
